Title: To George Washington from Arthur St. Clair, 9 September 1780
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Camp near the New Bridge Septr 9th 1780.
                        
                        The Attack upon New York always appeared to me a very doubtful and hazardous Enterprise. I think it now out
                            of the Question altogether, from the advanced Season of the Year, the scantiness of our Force; the precariousness of our
                            Supplies, and the want of a sufficient Fleet, in which a decided Superiority is necessary to give the Undertaking the
                            least probability of Success.
                        If the second Division of the French Fleet should arrive soon, and that naval Superiority be obtained, which
                            however would require some Times, as well as the bringing forward the Stores and Apparatus for a Seige, I should hesitate
                            about the Propriety of commencing our Operations against New York at a time when we could not reckon upon more than two
                            Months to keep the Field before the Winter would be upon us; and with the Force they have there it is not unreasonable to
                            suppose that they could chicane the Ground for two Months. I should hesitate still more, (for there have been Instances of
                            Sieges carried on in Winter, tho seldom with Success) if there was not a certainty of a constant and regular Supply of
                            Provision—a Failure there as certainly induces a Miscarriage as being defeated by the Ennemy, and is the more disgraceful
                            of the two.
                        The Season is also too far advanced for an Attempt on Canada.
                        From the Misfortunes to the Southward North Carolina is in danger of being entirely overrun, nor are the
                            Frontiers of Virginia in perfect Safety—The Troops proposed to be raised in that Country and Maryland may not be
                                compleated in time to check the Torrent; and when compleated no great Dependance
                            can be placed upon them as the greatest part of the Men will be raw and the whole
                            undisciplined—It therefore appears to me that it will be necessary to make a
                            Detachment from this Army to that Country, which with those  to be raised in Virginia
                            and Maryland may form an Army of Observation and keep Lord Cornwallis in Check. The new troops will
                            accquire Discipline from the Example of the Others, and from being, probably, frequently
                            engaged with the Ennemy in small Parties, the whole may be brought to such a state as
                            to be fit for offensive Operations as occasion may require.
                        That Occasion will possibly present itself soon—For, if the second Division
                            of the French Fleet arrives this fall, it will be about the Time most proper for acting in
                                South Carolina—If then the Superiority at Sea is certain I would propose to
                            embark the french Troops and send them to Charlestown—This would infallibly oblige Lord
                            Cornwallis to fall back—the Army of Observation would enter the Country at his
                            Heals—harrass him on his March—intercept his Convoys—cut off his Communication with the upper Country,
                            and finally, by a junction or co-operation with the French, facilitate and secure the
                            Reduction of Charles Town; at the same time the Inhabitants on their Route at least,
                            would be brought back to their Allegiance to the States. All this might be done in the Course of the Winter and Spring,
                            and the greater Part of the Troops employed in it rejoin the main Army in time for the next Campaign—but this is all upon
                            a Supposition that Provisions and every other Necessary are to be had in that Country and that proper Means will be used
                            to procure them—without these Men are useless any where.
                        If there is still a Prospect of acting against New York, the Detachment I have proposed cannot be made, nor
                            indeed can it in any Case be a very large One—I have proposed it rather as a Sinew for the southern
                            Army—for, tho at present, the Prospect of offensive Operation being over, a pretty considerable one might possibly be
                            spared, Attention must be paid to what our Force will be in January next—another Consideration should also have some Weight
                            viz. that Sir Henry Clinton may very probably expect that Detachments will be made from this Army, and may wait that
                            Opportunity with some probability of Success to quit the Defensive he seems now inclined to pursue.
                        This is the best Opinion I have been able to form on the several Matters your Excellency was pleased to lay
                            before the Council and I have the Honour to be Sir Your Excellencys most obedient Servant
                        
                            Ar. St Clair

                        
                    